932 F.2d 980
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Odis R. SHELTON and Mary Sue Shelton, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 90-5159.
United States Court of Appeals, Federal Circuit.
April 4, 1991.

Cl.Ct.
AFFIRMED.
Before PAULINE NEWMAN, MICHEL and RADER, Circuit Judges.
DECISION
RADER, Circuit Judge.


1
The Sheltons, pro se, appeal from the July 26, 1990 order of the United States Claims Court which granted the Government's motion to dismiss.  The Claims Court dismissed the Sheltons' complaint with prejudice on the alternative bases of res judicata and the statute of limitations.  This court affirms.

OPINION

2
The foreclosure sale of the Sheltons' property on May 7, 1982 gave rise to the their claims.  The Sheltons filed this action November 14, 1989, more than the six years after the event which accrued the cause of action.  28 U.S.C. Sec. 2501 (West Supp.1990).  The Claims Court thus correctly dismissed this action.


3
The Claims Court also correctly applied the doctrine of res judicata to the Sheltons' claims.  The Sheltons have thus far sought the same relief on the same claims in the United States District Court for the Middle District of Tennessee and the United States Court of Appeals for the Sixth Circuit.  Those proceedings squarely decided the same issues the Sheltons sought to litigate in the Claims Court.  The doctrine of res judicata precludes another suit on the same facts between the same parties.